303 F.2d 830
Gerald J. McDUFFIE and William A. McLeod, Appellants,v.UNITED STATES of America, Appellee.
No. 19326.
United States Court of Appeals Fifth Circuit.
June 11, 1962.

A. Russell Ross, Eastman, Ga., for appellants.
Floyd M. Buford, U.S. Atty., William A. Davis, Jr., Asst. U.S. Atty., Macon, Ga., for appellee.
Before BROWN, WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
Appellants were convicted by a jury under Count 1 of an indictment based on conspiracy to violate various sections of the Internal Revenue laws of the United States and this appeal is from the judgment of conviction and sentence thereon.  A careful study of the record discloses evidence sufficient to warrant the verdict of the jury and no prejudicial error.  We therefore affirm as to Count 1.


2
Appellant McDuffie was also convicted under Counts 2 and 3 of the indictment, the first of these charging that he had an unregistered distilling apparatus in his possession in Pulaski County, Georgia, and the other charging him with having carried on the business of a distiller in Pulaski County, Georgia, without having given bond.  We reverse as to these counts because of insufficient evidence upon which to base the conviction that he possessed an unregistered distilling apparatus in Pulaski County or carried on the business of a distiller there.  Edenfield v. United States, 5 Cir., 1940, 112 F.2d 931.


3
Having affirmed in part and reversed in part, the case is remanded for further proceedings not inconsistent herewith.